Exhibit 99.2 ARMOUR RESIDENTIAL REIT, INC. CONFIRMS SERIES A PREFERRED STOCK Q1 2 VERO BEACH, Fla. – December 17, 2012 ARMOUR Residential REIT, Inc. (NYSE: ARR and ARR PrA) (NYSE MKT: ARR.WS) (“ARMOUR” or the “Company”) today confirmed the Q1 2013 monthly cash dividends for the Company's Series A Preferred Stock. Q1 2013 Dividend Information Month Dividend Holder of Record Date Payment Date January 2013 January 15, 2013 January 28, 2013 February 2013 February 15, 2013 February 26, 2013 March 2013 March 15, 2013 March 26, 2013 ARMOUR Residential REIT, Inc. ARMOUR is a Maryland corporation that invests primarily in hybrid adjustable rate, adjustable rate and fixed rate residential mortgage-backed securities (“RMBS”) issued or guaranteed by U.S. Government-sponsored entities. ARMOUR is externally managed and advised by ARMOUR Residential Management LLC (“ARRM”). ARMOUR Residential REIT, Inc. has elected to be taxed as a real estate investment trust (“REIT”) for U.S. federal income tax purposes, commencing with ARMOUR's taxable year ended December 31, 2009. Safe Harbor This press release includes “forward-looking statements” within the meaning of the safe harbor provisions of the United States Private Securities Litigation Reform Act of 1995. Actual results may differ from expectations, estimates and projections and, consequently, you should not rely on these forward-looking statements as predictions of future events. Words such as “expect,” “estimate,” “project,” “budget,” “forecast,” “anticipate,” “intend,” “plan,” “may,” “will,” “could,” “should,” “believes,” “predicts,” “potential,” “continue,” and similar expressions are intended to identify such forward-looking statements. These forward-looking statements involve significant risks and uncertainties that could cause the actual results to differ materially from the expected results. Additional Information and Where to Find It Investors, security holders and other interested persons may find additional information regarding the Company at the SEC's Internet site at http://www.sec.gov/, or the Company website www.armourreit.com or by directing requests to: ARMOUR Residential REIT, Inc., 3001 Ocean Drive, Suite 201, Vero Beach, Florida 32963, Attention: Investor Relations. Investor Contact: James R. Mountain Chief Financial Officer ARMOUR Residential REIT, Inc. (772) 617-4340
